Citation Nr: 1757860	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a right knee strain, status-post arthroscopy with partial medial meniscectomy, chondroplasty of the medial and patellofemoral compartments and major synovectomy and psoriatic arthritis.

2. Entitlement to service connection for a right ankle condition.

3. Entitlement to service connection for residuals of a left wrist injury.

4. Entitlement to service connection for a left knee condition, to include as secondary to residuals of a right knee strain, status-post arthroscopy with partial medial meniscectomy, chondroplasty of the medial and patellofemoral compartments and major synovectomy and psoriatic arthritis and a right ankle condition.

5. Entitlement to service connection for residuals of a left ankle sprain, to include as secondary to residuals of a right knee strain, status-post arthroscopy with partial medial meniscectomy, chondroplasty of the medial and patellofemoral compartments and major synovectomy and psoriatic arthritis and a right ankle condition.

6. Entitlement to service connection for a left thumb condition.

7. Entitlement to service connection for a left thumb scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1980 to January 1982.  
	
These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010, September 2012, and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.


FINDINGS OF FACT

1. The Veteran's residuals of a right knee strain, status-post arthroscopy with partial medial meniscectomy, chondroplasty of the medial and patellofemoral compartments and major synovectomy and psoriatic arthritis, manifested in service and is attributable to service.

2. The Veteran's right ankle condition manifested in service and is attributable to service.

3. The Veteran's residuals of a left wrist injury manifested in service and is attributable to service.

4. The Veteran's left knee condition is caused or aggravated by the Veteran's residuals of a right knee strain, status-post arthroscopy with partial medial meniscectomy, chondroplasty of the medial and patellofemoral compartments and major synovectomy and psoriatic arthritis and right ankle condition.

5. The Veteran's residuals of a left ankle sprain is caused or aggravated by the Veteran's residuals of a right knee strain, status-post arthroscopy with partial medial meniscectomy, chondroplasty of the medial and patellofemoral compartments and major synovectomy and psoriatic arthritis and right ankle condition.

6. The Veteran does not have a current diagnosis of a left thumb condition.

7. The Veteran does not have a current diagnosis of a left thumb scar.



CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for residuals of a right knee strain, status-post arthroscopy with partial medial meniscectomy, chondroplasty of the medial and patellofemoral compartments and major synovectomy and psoriatic arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a right ankle condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for residuals of a left wrist injury have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a left knee condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for residuals of a left ankle sprain have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. The criteria for entitlement to service connection for a left thumb condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

7. The criteria for entitlement to service connection for a left thumb scar have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing direct service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection there must be evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).   

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the evidence of record supports a grant of service connection for bilateral knee and ankle conditions and residuals of a left wrist injury.  However, the Board finds that service connection is not warranted for a left thumb condition and a left thumb scar.

Bilateral Knee and Ankle Conditions; Residuals of a Left Wrist Injury

As an initial matter, the Veteran was diagnosed with bilateral knee and ankle conditions.  See November 2010 VA examination report; March 2017 VA Primary Care Physician Note; June 2010 VA treatment records.  The Veteran's private physician also indicated a diagnosis for osteoarthritis in the Veteran's hands.  See July 2017 Nexus Statement.

The Veteran testified that while he was working on the flight line during service, he jumped off an aircraft and twisted his right knee and ankle.  See June 2017 Transcript of Hearing at 6-7.  Additionally, in April 1980, service treatment records document the Veteran complained of right knee pain and twisted his left ankle and foot from a fall.  

Although there is evidence against the claim, the Veteran's private physician opined, in part, that there was a 70 percent probability that the Veteran's in-service jump from a plane to the ground caused the Veteran's injury to the right knee, right ankle, and left wrist.  Additionally, the Veteran's private physician opined, in part, that the Veteran's left knee and left ankle conditions were due to years of overcompensation.  See July 2017 Nexus Statement.  In support of this opinion, the Veteran's private physician reviewed the Veteran's service and post-service treatment records and relied on his own medical expertise, knowledge, and training.    With the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral knee and ankle conditions and residuals of a left wrist injury is warranted.  See Gilbert, 1 Vet. App. at 49, 55 ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner'.... [I]f ... the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").

Left Thumb Condition and Left Thumb Scar

The Veteran contends that he injured his left thumb during service when a fan cut half of his left fifth finger off.  He reported joint cramps and locking in his thumb and a one-inch scar on his thumb.  See October 2012 VA Form 21-4138 Statement in Support of Claim; June 2017 Transcript of Hearing at 18-19, 21.

The Board finds that the Veteran's service treatment records are silent for any in-service complaints, symptoms related to, treatment for, or diagnosis of a left thumb condition and a left thumb scar.  Additionally, post-service treatment records and the November 2010 VA examination report do not show a diagnosis for a left thumb condition and a left thumb scar.  The Board notes that symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (although the Veteran is competent to describe symptoms of pain, pain, alone, without a sufficient factual showing that the pain is derived from the in-service injury is not a disability).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448   (1995).  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

To the extent that the Veteran asserts in submitted lay statements and June 2017 hearing testimony that he has a left thumb condition and a left thumb scar, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Veteran is not competent to provide an opinion as to whether he currently meets the diagnostic criteria for a left thumb condition and a left thumb scar, as this particular inquiry is within the province of trained medical professionals.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a layperson.  See Andrea v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the board finds the July 2017 private diagnosis of bilateral osteoarthritis of the hands, as noted above, is specific to the Veteran's left wrist and does not mention the Veteran's left thumb.  For all the foregoing reasons, the Board finds that the Veteran's claim for entitlement to service connection for a left thumb condition and a left thumb scar is not warranted.
The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. Â§ 5107  (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for residuals of a right knee strain, status-post arthroscopy with partial medial meniscectomy, chondroplasty of the medial and patellofemoral compartments and major synovectomy and psoriatic arthritis is granted. 

Service connection for a right ankle condition is granted.

Service connection for residuals of a left wrist injury is granted.

Service connection for a left knee condition is granted.

Service connection for residuals of a left ankle sprain is granted.

Service connection for a left thumb condition is denied.

Service connection for a left thumb scar is denied.





____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


